Although there be justification for the conclusion that the evidence was insufficient upon which to predicate a conviction of murder (for which defendant was convicted), I wish to respectfully add the following, lest the opinion hereinabove be construed as a pronouncement that there was no sufficient evidence to justify a conviction of any degree of homicide.
There was testimony (Mabel Glaze) that at the time the deceased was shot, the gun (in the hands of defendant) was pointed in the direction of deceased (Floyd Jones). Her testimony was: "When I seen the gun she had it straight at me. On Floyd and myself. Floyd wasn't doing nothing but sitting down. The gun was on Floyd."
In view of all the evidence, if the jury were impressed with the verity of that testimony, I think a verdict of manslaughter could be considered upon review as well supported. *Page 454